11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Ann Marie Gilmore, Michael Paul Rotan,        * From the 32nd District Court
and Harry Don Rotan,                            of Nolan County,
                                                Trial Court No. 19,585.

Vs. No. 11-16-00253-CV                        * September 20, 2018

Arvel Dean Rotan and                          * Memorandum Opinion by Bailey, C.J.
Gary Wayne Rotan,                               (Panel consists of: Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed against Ann Marie Gilmore,
Michael Paul Rotan, and Harry Don Rotan.